Citation Nr: 1028723	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  02-13 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, 
to include as due to herbicide exposure and/or obesity.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to October 
1974.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued by 
the RO which denied the Veteran's claim for entitlement to 
service connection for Type II diabetes mellitus.  

In October 2005, the Board denied the Veteran's claim for 
entitlement to service connection for Type II diabetes mellitus.  
The Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claim (Court).  In an April 2008 decision, 
the Court vacated the October 2005 decision and remanded the 
matter for further development.  Subsequently, the Board remanded 
the issue for further development of the record in October 2008.  
The development has been completed, and the case has been 
returned to the Board for further review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the Court, are applicable to this appeal.  In this regard, in the 
October 2008 remand, the Board instructed the RO to send a letter 
notifying the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims and 
identifying his duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  To date, this 
instruction has not been complied with.  The Court has determined 
that a remand by the Board confers upon a claimant, as a matter 
of law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

Additionally, the Board notes that the October 2008 remand 
instructed the RO to schedule the Veteran for a VA examination, 
by a physician, to determine the etiology of the claimed Type II 
diabetes mellitus.  Specifically, the examining physician was 
requested to consider and comment on the opinions of Dr. M.E.L., 
Dr. A. G., the November 2004 VA examiner, and the information and 
opinions found in the internet/treatise material which the 
Veteran submitted in February 2005.  He was scheduled for and 
received examination for his claimed Type II diabetes mellitus in 
November 2009.  The examiner, a physician's assistant (PA), 
considered and commented on the opinions of Dr. M.E.L., Dr. A.G., 
and the November 2004 VA examiner; however, the examiner failed 
to sufficiently consider and comment on the information and 
opinions found in the internet/treatise material which the 
Veteran submitted in February 2005.  That examination was 
"signed off" by a VA physician.  In this regard, concerning the 
internet/treatise material, the November 2009 VA examiner simply 
stated "Dr. G.S. addresses this well in his statement dated 
11/23/2004," the November 2004 VA examination report and the 
November 2009 VA examiner agreed with the findings and opinion 
reached therein.  To that end, the Board points out that the 
internet/treatise material was not added to the claims file until 
February 2005 and thus could not have been considered or 
addressed by the November 2004 VA examiner.  In turn, the 
November 2009 VA examiner's concurrence with findings and opinion 
expressed in the November 2004 VA examination report (which did 
not consider the internet/treatise material) was illogical.  A 
March 2010 VA examination report addendum reported the 
internet/treatise material was reviewed without further comment 
or explanation thereof.  It was signed by the PA, and "signed 
off" by a physician.  Thus in effect, there was failure to 
comply with a remand instruction and the RO must obtain an 
addendum VA examination opinion concerning the etiology of the 
Veteran's claimed diabetes mellitus.  See Stegall supra.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  A letter must be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate regulatory and legal guidance.  
See 38 C.F.R. § 3.159 (2009); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
2.  The RO should obtain an addendum VA 
examination opinion concerning the nature, 
extent and likely etiology of the Veteran's 
claimed Type II diabetes mellitus.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician, for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.   Following a 
review of the claims folder, the physician 
must issue an opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
the Veteran's Type 2 diabetes mellitus is 
related to his weight gain in service.  The 
physician should consider the opinions of 
Dr. M.E.L., Dr. A.G., the November 2004 VA 
examiner, and SPECIFICALLY the information 
and opinions found in the internet/treatise 
material which the appellant submitted in 
February 2005.  The physician must comment 
on all the opinions and SPECIFICALLY the 
internet/treatise material found in the 
claims file.  To that end, the examiner 
should explain, if so found, why/how the 
internet/treatise material supports or 
fails to support the Veteran's contention 
that his claimed Type II diabetes mellitus 
is etiologically related to his period of 
service.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report(s).

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to him, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.
  
Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

